DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a structure of an air filter guard to support an air filter media, classified in class B 01D 46/0016.
II.	Claims 20-22, drawn to a method for preventing an air filter from deforming, classified in class Y 10T 156/10.
The inventions are distinct, each from the other because:
Each group of claims is directed to a separate invention.  It is noted that the invention of Group I and II are disclosed as different inventions which are not connected in design, operation or effect.  These inventions are independent if it can be shown that (1) they are not disclosed as capable of use together (2) they have different modes of operation, (3) they have different functions, and (4) they have different effects.  (MPEP 806.04, MPEP 808.01).  In the instant case, the invention of Group I is corresponding to a structure of an air filter guard to support an air filter media, and of Group II is corresponding to a method of preventing an air filter from deforming, clearly have different modes of operation, different functions and different effects from each other, and thus are clearly directed to different and independent inventions.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 01, 2022